          Case 7:21-cv-00015 Document 15 Filed on 03/25/21 in TXSD Page 1 of 4

                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

    UNITED STATES OF AMERICA,                            §
                                                         §
                               Plaintiff,                §
                                                         §
    v.                                                   §             CASE NO.   7:21-CV-015
                                                         §
    0.023 ACRES OF LAND, MORE OR                         §
    LESS, SITUATE IN STARR COUNTY,                       §
    STATE OF TEXAS; AND UNKNOWN                          §
    HEIRS OF MARIA C. VELA et al.,                       §
                                                         §
                             Defendants.                 §

          PLAINTIFF’S UNOPPOSED MOTION FOR A CONTINUANCE OF THE JOINT
         DISCOVERY/CASE MANAGEMENT PLAN AND THE INITIAL PRETRIAL AND
              SCHEDULING CONFERENCE PURSUANT TO FED. R. CIV. P. 26(f)

            Plaintiff, United States of America, by and through the undersigned Assistant United States

Attorney for the Southern District of Texas, respectfully moves for a continuance of the filing of

a Joint Discovery/Case Management Plan and the Initial Pretrial and Scheduling Conference

scheduled for April 7, 2021. This is the first continuance sought by either party in this action.

                                             I.      BACKGROUND

         The United States commenced this case on January 11, 2021 by filing the Declaration of

Taking, which sought to acquire fee simple interest in property identified as RGV-WSL-8008. 1

                                            II.    RELIEF REQUESTED

            The United States requests that the Court continue the filing of the Joint Discovery/Case

Management Plan and the Initial Pretrial and Scheduling Conference as it will not prejudice any

party of this case. Rather, the United States believes the continuance sought herein will preserve

judicial and party resources based on the following reasons:

            1. This is a federal land condemnation action seeking to acquire property in order “to



1
    Dkt. No. 2.
                                                   Page 1 of 4
                                              Motion for Continuance
      Case 7:21-cv-00015 Document 15 Filed on 03/25/21 in TXSD Page 2 of 4

             construct, install, operate, and maintain roads, fencing, vehicle barriers, security

             lighting, cameras, sensors, and related structures designed to help secure the United

             States/Mexico border within the State of Texas.” 2

        2. On January 20, 2021, President Joseph R. Biden executed a Presidential Proclamation,

             terminating the national emergency at the Southern Border Wall and directing “a

             careful review of all resources appropriated or redirected to construct a southern border

             wall” through the development of “a plan for the redirection of funds concerning the

             southern border wall.” 3

        3. The development of a plan for the redirection of funds concerning the southern border

             wall was expected within 60 days from the date of the proclamation. 4 Although the 60

             days have now passed, the United States continues to await guidance from the new

             administration as to how to proceed.

        4. The parties have taken this posture in part due to Maria Vela’s request for the United

             States to revest title to the estate taken in this case 5 if determined that the property taken

             is not needed for purpose taken after completion of the redirection of funds.

        5. As of the filing of this motion, construction has neither commenced on the subject

             property nor on its adjacent tracts.

        Based on the foregoing, the United States requests that the Court grant this motion and

enter an order continuing the filing of the Joint Discovery/Case Management Plan and the Initial

Pretrial and Scheduling Conference for at least 30 days.




2
  Dkt. No. 2, Schedule B.
3
  Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021), https://www.whitehouse.gov/briefing-room/presidential-
actions/2021/01/20/proclamation-termination-of-emergency-with-respect-to-southern-border-of-united-states-and-
redirection-of-funds-diverted-to-border-wall-construction/.
4
  Id.
5
  See 40 U.S.C. § 3117 (“In any condemnation proceeding brought by or on behalf of the Federal Government, the
Attorney General may stipulate or agree on behalf of the Government to exclude any part of the property, or any
interest in the property, taken by or on behalf of the Government by a declaration of taking or otherwise.”).
                                                       Page 2 of 4
                                               Motion for a Continuance
       Case 7:21-cv-00015 Document 15 Filed on 03/25/21 in TXSD Page 3 of 4

                                   CERTIFICATE OF CONFERENCE

         On March 25, 2021, the undersigned counsel contacted Maria Vela, who advised that she

and her husband, Roosevelt Vela, are unopposed to the instant motion. After diligent search and

inquiry, the United States has not been able to contact or confirm with the “Unknown Heirs of

Maria C. Vela” as to whether they are unopposed to the subject motion, 6 therefore the instant

motion is deemed unopposed.



                                                                Respectfully submitted,

                                                                JENNIFER B. LOWERY
                                                                Acting United States Attorney
                                                                Southern District of Texas


                                                      By:       s/ Hilda M. Garcia Concepcion______
                                                                HILDA M. GARCIA CONCEPCION
                                                                Assistant United States Attorney
                                                                Southern District of Texas No.3399716
                                                                Puerto Rico Bar No. 15494
                                                                1701 W. Bus. Highway 83, Suite 600
                                                                McAllen, TX 78501
                                                                Telephone: (956) 618-8004
                                                                Facsimile: (956) 618-8016
                                                                E-mail: Hilda.Garcia.Concepcion@usdoj.gov

                                                                ALYSSA IGLESIAS
                                                                Assistant United States Attorney
                                                                Southern District of Texas No.: 3610302
                                                                Florida Bar No.: 103383
                                                                1701 W. Bus. Highway 83, Suite 600
                                                                McAllen, TX 78501
                                                                Telephone: (956) 992-9351
                                                                Facsimile: (956) 992-9425
                                                                E-mail: Alyssa.Iglesias@usdoj.gov


6
 The Declaration of Taking includes additionally, as an interested party in Schedule G: Unknown Heirs of Maria C.
Vela. (See, Dkt. No. 2, Schedule G) The United States is unable to locate Unknown Heirs of Maria C. Vela, who
cannot be personally served, because after diligent inquiry within the State of Texas, their places of residence and/or
business cannot be ascertained by Plaintiff. Therefore, Plaintiff served Unknown Heirs of Maria C. Vela by
publication in accordance with Fed. R. Civ. P. 71.1(d)(3)(B). (Dkt. Nos. 8 and 14). As of the filing of this motion, no
one has come forward claiming an interest in the subject property as an unknown heir of Maria C. Vela. Ameida
Salinas, Starr County Tax Assessor/Collector, was also listed in the Schedule G as having an interest in the property.
Ameida Salinas, Starr County Tax Assessor/Collector, subsequently executed a disclaimer (Dkt. No. 5) and was
ultimately dismissed from the case. (Dkt. No. 7).
                                                      Page 3 of 4
                                              Motion for a Continuance
      Case 7:21-cv-00015 Document 15 Filed on 03/25/21 in TXSD Page 4 of 4


                               CERTIFICATE OF SERVICE

       I certify that on March 25-30, 2021, a copy of the foregoing document was sent via regular

mail to all known parties.



                                            By:      s/ Hilda M. Garcia Concepcion______
                                                     HILDA M. GARCIA CONCEPCION
                                                     Assistant United States Attorney




                                           Page 4 of 4
                                     Motion for a Continuance
